DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 8 and 24 are objected to because of the following informalities:  
Claim 8 recites “an expanded perlite microparticle[s]”. It should be “the expanded perlite microparticles”.  
Claim 24 recites “organic polysilazine”. It should be “organic polysilizane”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 21-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish (US 2015/0099078) in view of Nelson (US 7381261).
Regarding claims 1-4 and 8, Fish discloses coating (paragraph 0005) comprising aluminosilicate particles dispersed (paragraph 0089) in methyl group containing polysilazanes, i.e. methyl substituted organic polysilazane, (paragraphs 0030, 0038).
Fish fails to disclose expanded perlite microparticle.
Nelson discloses coating comprising expanded perlite like popcorn, i.e. microparticles, (col. 3, lines 55-62) in an amount of from 15 to 70 % (col. 8, lines 25-27), to obtain lightweight composition (col. 1, lines 8-10, col. 3, lines 3-5 and 60-62). Nelson further discloses that the amount of alumina is in the range of 10 to 20 % (col. 3, lines 55-57).
It would have been obvious to one of ordinary skill in the art to use the specific particles of Nelson in the coating of Fish to obtain lightweight composition. 
While there is no disclosure that the coating comprising expanded perlite and polysilazanes is a thermal barrier coating as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a thermal barrier coating, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art coating and further that the prior art structure which is a coating identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claims 6-7, Fish in view of Nelson discloses the coating of claim 5, wherein Fish discloses the methyl substituted organic polysilazane as explained above.
Regarding claims 9-10, Fish in view of Nelson discloses the coating of claim 8, wherein given that the coating composition of Fish in view of Nelson discloses the same composition as claimed in present claim, it is clear that the coating composition of Fish in view of Nelson would intrinsically possess the same properties as presently claims.
Regarding claims 21 and 26, these claims are not required since metal phosphate is optional in claim 1.
Regarding claim 22, Fish discloses a substrate coated with a coating (paragraphs 0005, 0163, 0165) comprising aluminosilicate particles dispersed (paragraph 0089) in methyl group containing polysilazanes, i.e. methyl substituted organic polysilazane, (paragraphs 0030, 0038).
Fish fails to disclose expanded perlite microparticle.
Nelson discloses coating comprising expanded perlite like popcorn, i.e. microparticles, (col. 3, lines 55-62) in an amount of from 15 to 70 % (col. 8, lines 25-27), to obtain lightweight composition (col. 1, lines 8-10, col. 3, lines 3-5 and 60-62). Nelson further discloses that the amount of alumina is in the range of 10 to 20 % (col. 3, lines 55-57).
It would have been obvious to one of ordinary skill in the art to use the specific particles of Nelson in the coating of Fish to obtain lightweight composition. 
While there is no disclosure that the coating comprising expanded perlite and polysilazanes is a thermal barrier coating as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a thermal barrier coating, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art coating and further that the prior art structure which is a coating identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 23, Fish in view of Nelson discloses the coated substrate of claim 22, wherein the substrate is an engine component (paragraph 0165).
Regarding claim 24, Fish in view of Nelson discloses the coated engine part of claim 23, wherein Fish discloses the methyl substituted organic polysilazane as explained above.

Claims 11, 17 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish (US 2015/0099078) in view of Yamada et al. (US 2001/0043996).
Regarding claim 11, Fish discloses coating (paragraph 0005) comprising aluminosilicate particles dispersed (paragraph 0089) in methyl group containing polysilazanes, i.e. methyl substituted organic polysilazane, (paragraphs 0030, 0038).
Fish fails to disclose hollow alkali aluminosilicate particles.
Yamada discloses hollow aluminosilicate glass microsphere comprising alkali, i.e. hollow alkali aluminosilicate particles, (abstract) wherein the glass microsphere provides light weight property, heat resistance, pressure resistance, impact resistant and excellent physical properties (paragraph 0043). 
It would have been obvious to use the hollow alkali aluminosilicate particles of Yamada in the composition of Fish to obtain light weight property, heat resistance, pressure resistance, impact resistant and excellent physical properties.
While there is no disclosure that the coating comprising hollow alkali aluminosilicate particles and polysilazanes is a thermal barrier coating as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a thermal barrier coating, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art coating and further that the prior art structure which is a coating identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 17, Fish in view of Yamada discloses the coating of claim 11, wherein Fish discloses the methyl substituted organic polysilazane as explained above.
Regarding claim 29, Fish discloses a substrate coated with a coating (paragraphs 0005, 0163, 0165) comprising aluminosilicate particles dispersed (paragraph 0089) in methyl group containing polysilazanes, i.e. methyl substituted organic polysilazane, (paragraphs 0030, 0038).
Fish fails to disclose hollow alkali aluminosilicate particles.
Yamada discloses hollow aluminosilicate glass microsphere comprising alkali, i.e. hollow alkali aluminosilicate particles, (abstract) wherein the glass microsphere provides light weight property, heat resistance, pressure resistance, impact resistant and excellent physical properties (paragraph 0043). 
It would have been obvious to use the hollow alkali aluminosilicate particles of Yamada in the composition of Fish to obtain light weight property, heat resistance, pressure resistance, impact resistant and excellent physical properties.
While there is no disclosure that the coating comprising hollow alkali aluminosilicate particles and polysilazanes is a thermal barrier coating as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a thermal barrier coating, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art coating and further that the prior art structure which is a coating identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 30, Fish in view of Nelson discloses the coated substrate of claim 29, wherein the substrate is an engine component (paragraph 0165).
Regarding claim 31, Fish in view of Nelson discloses the coated engine part of claim 30, wherein Fish discloses the methyl substituted organic polysilazane as explained above.

Claims 12-15 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish (US 2015/0099078).
Regarding claim 12, Fish discloses coating (paragraph 0005) comprising aluminosilicate particles, i.e. microparticles, dispersed (paragraph 0089) in methyl group containing polysilazanes, i.e. methyl substituted organic polysilazane, (paragraphs 0030, 0038). In light of the open language of the present claim, i.e. comprising, it is clear that the claim is open to the inclusion of additional ingredients including polysiloxane as disclosed in Fish. 
While there is no disclosure that the coating comprising aluminosilicate microspheres and polysilazanes is a thermal barrier coating as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a thermal barrier coating, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art coating and further that the prior art structure which is a coating identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
While Fish fails to exemplify the presently claimed thermal barrier coating nor can the claimed thermal barrier coating be “clearly envisaged” from Howe as required to meet the standard of anticipation (cf. MPEP 2131.03), nevertheless, in light of the overlap between the claimed thermal barrier coating and the coating disclosed by Fish, absent a showing of criticality for the presently claimed thermal barrier coating, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use thermal barrier coating which is both disclosed by Fish and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding claim 13, Fish discloses the coating of claim 12, wherein Fish discloses the methyl substituted organic polysilazane as explained above.
Regarding claim 14, Fish discloses the coating of claim 12, wherein Fish discloses the microparticle in an amount of 10 to 60% by weight (paragraph 0092).
Regarding claim 15, Fish discloses the coating of claim 14, wherein given that Fish discloses the same composition as claimed in present claim, it is clear that the coating of fish would have the same density as claimed in present claim.
Regarding claim 27, Fish discloses a substrate coated with a coating (paragraphs 0005, 0163, 0165) comprising aluminosilicate particles dispersed (paragraph 0089) in methyl group containing polysilazanes, i.e. methyl substituted organic polysilazane, (paragraphs 0030, 0038). In light of the open language of the present claim, i.e. comprising, it is clear that the claim is open to the inclusion of additional ingredients including polysiloxane as disclosed in Fish. 
Fish fails to disclose expanded perlite microparticle.
Nelson discloses coating comprising expanded perlite like popcorn, i.e. microparticles, (col. 3, lines 55-62) in an amount of from 15 to 70 % (col. 8, lines 25-27), to obtain lightweight composition (col. 1, lines 8-10, col. 3, lines 3-5 and 60-62). Nelson further discloses that the amount of alumina is in the range of 10 to 20 % (col. 3, lines 55-57).
It would have been obvious to one of ordinary skill in the art to use the specific particles of Nelson in the coating of Fish to obtain lightweight composition. 
While there is no disclosure that the coating comprising expanded perlite and polysilazanes is a thermal barrier coating as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a thermal barrier coating, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art coating and further that the prior art structure which is a coating identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 28, Fish in view of Nelson discloses the coated substrate of claim 27, wherein the substrate is an engine component (paragraph 0165).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish (US 2015/0099078) in view of Nelson (US 7381261) and further in view of Freitag (US 4931241).
Regarding claims 18-19, Fish discloses the coating of claim 1, but fails to disclose boron carbide as a refractory particles.
Freitag discloses composite structure comprising boron carbide, i.e. refractory particles, to obtain strength and abrasive and thermal stresses (col. 5, lines 1-19).
It would have been obvious to one of ordinary skill in the art to use boron carbide of Freitag in the coating of Fish to obtain strength and abrasive and thermal stresses.
Regarding claim 20, Fish in view of Freitag discloses the coating of claim 19, wherein Fish discloses the methyl substituted organic polysilazane as explained above.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish (US 2015/0099078) in view of Nelson (US 7381261).
Regarding claims 25, Fish discloses the coating of claim 12 but fails to disclose expanded perlite microparticle.
Nelson discloses coating comprising expanded perlite like popcorn, i.e. microparticles, (col. 3, lines 55-62) in an amount of from 15 to 70 % (col. 8, lines 25-27), to obtain lightweight composition (col. 1, lines 8-10, col. 3, lines 3-5 and 60-62). Nelson further discloses that the amount of alumina is in the range of 10 to 20 % (col. 3, lines 55-57).
It would have been obvious to one of ordinary skill in the art to use the specific particles of Nelson in the coating of Fish to obtain lightweight composition.

Response to Arguments

Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive.
Applicant argues because Nelson is from a different field of endeavor and is not reasonably pertinent to the problem being solved by the present inventors, therefore, it is non-analogous art. Applicants’ are reminded that according to MPEP 2141.01 (a), a reference may be relied on as a basis for rejection of an applicants’ invention if it is “reasonably pertinent to the particular problem with which the inventor is concerned.” A reasonably pertinent reference is further described as one which “even though it may be in a different field of endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his problem.” Nelson is, therefore, a reasonably pertinent reference, because it teaches expanded perlite like popcorn in an amount of from 15 to 70 % to obtain lightweight composition, which is a function especially pertinent to the invention at hand.
Regarding claim 12, applicant argues that Fish alone or in combination with any of the cited secondary references are insufficient to render obvious a coating in which organic polysilizanes are the only binders present. However, in light of the open language of the present claim, i.e. comprising, it is clear that the claim is open to the inclusion of additional ingredients including polysiloxane as disclosed in Fish. 
Applicant argues that because Fish's halloysite nanotubes and Yamada's hollow aluminosilicate microspheres have neither a very close structural similarity, nor any apparent similarities in their utility, the combined teachings of Fish and Yamada fail to establish a prima facie case of obviousness against claim 11. However, given that Yamada discloses hollow aluminosilicate glass microsphere comprising alkali provides light weight property, heat resistance, pressure resistance, impact resistant and excellent physical properties, one of ordinary skill in the art would have been motivated to use it in the coating of Fish to obtain light weight property, heat resistance, pressure resistance, impact resistant and excellent physical properties, absent evidence to the contrary.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/           Primary Examiner, Art Unit 1787